UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7643



BOBBY E. LEDBETTER,

                Plaintiff - Appellant,

          v.


THEODIS   BECK,   Secretary   North  Carolina   Department   of
Corrections; TERRY HARVEL, Superintendent; PAMALA LOVE, Doctor;
SAMI HASSAN, Doctor; BRENDA YUERLTON, Nurse,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cv-00239-NCT)


Submitted:   March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby E. Ledbetter, Appellant Pro Se.        Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina; Elizabeth P.
McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina;
Steven Price Weaver, BROTHERTON, FORD, YEOMAN & BERRY, PLLC,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby E. Ledbetter appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Ledbetter v. Beck,

No. 1:06-cv-00239-NCT (M.D.N.C. Oct. 10, 2007).          We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -